Citation Nr: 9903900	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-16 811A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased schedular rating for 
osteoarthritis of the thoracolumbar spine, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) following rating decisions by which no more than 40 
percent was assigned for the veteran's service-connected back 
disability.  The Board notes that the veteran has made 
arguments concerning entitlement to an increased rating on 
the basis of extraschedular grounds.  Since such an issue has 
not been specifically developed for appellate review, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected back disability is manifested 
by pain, muscle spasms, and loss of motion.  However, there 
is no objective medical evidence of a fractured vertebra with 
deformity, complete bony fixation (ankylosis) of the spine, 
or limitation of motion affecting more than one segment of 
the spine.


CONCLUSION OF LAW

A rating greater than the currently assigned 40 percent for 
service-connected back disability is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5285, 5286, 5288, 5289, 5291, 5292) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran's service-connected back disability is manifested 
by increased symptomatology including pain and muscle spasms 
that interfere with his ability to function.  They also 
assert that symptomatology of the veteran's service-connected 
back disability more nearly approximates those symptoms of a 
herniated nucleus pulposus.  Accordingly, they request that 
the veteran's service-connected back disability be rated by 
analogy to a herniated nucleus pulposus and be granted an 
increased (60 percent) rating under Diagnostic Code 5293.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Factual Background

A review of the veteran's service medical records reveals 
complaints, diagnoses, and treatment for back pain since June 
1985.  The initial diagnosis was low back strain.  
Thereafter, the diagnosis was changed to early degenerative 
changes of the thoracolumbar spine.  See September 1985 
medical board report and October 1985 medical board 
recommendation.

A June 1986 dorsal spine X-ray showed: mild compression of 
vertebral bodies in the mid-dorsal spine; the superior and 
inferior vertebral bodies were irregular with notching at the 
corners suggestive of Scheuermann's disease; and a few 
Schmorl's nodes.  The June 1986 lumbar spine X-ray showed 
normal vertebral bodies, disc space, and sacroiliac joint.  
An August 1988 thoracic spine X-ray revealed mild 
compression; an irregular surface of the lower thoracic spine 
compatible with Scheuermann's disease; and normal disc 
spaces.  The August 1988 lumbar spine X-ray was normal.

More recently, at an April 1993 VA spine examination, the 
veteran reported that his back originally gave out on him 
while putting a starter on an airplane engine while in 
service.  At that time, after his back gave out, the pain 
caused him to fall down the ladder he was working on, further 
injuring his back.  He complained that he had had chronic 
back pain since that time.  Moreover, his pain radiated from 
his lower back up to his lower ribs/scapular area.  He also 
reported that his back pain prohibited him from sitting for 
more than one hour, walking for more than one-half hour, or 
working as a mechanic.  

On examination, the back was tender over the lower lumbar 
region on either side of the midline.  The range of motion of 
the veteran's back was as follows: forward flexion to 20 
degrees and lateral bending (left and right) to 10 degrees.  
The examiner opined that pain and muscle spasm caused these 
limitations in his back's range of motion.  There was no 
sciatic notch tenderness.  However, straight leg raising was 
positive bilaterally at 45 degrees.  Neurologic examination 
was negative.  X-rays of the lumbosacral spine showed minor 
spurs at L3-L4 anteriorly.  No other abnormalities or changes 
were seen since the August 1988 VA examination.  The 
diagnoses were chronic low back syndrome and questionable 
degenerative joint disease of the thoracolumbar spine.

Although the record on appeal contains VA treatment records 
dating back to September 1990, the most recent of these are 
dated from April 1995 to August 1998.  These records show the 
veteran's complaints and treatment for low back pain, muscle 
spasms, and pain radiating down his leg.  They also contain 
reports of tenderness at both L3-L4 and the mid-back area.  
The diagnoses included chronic pain syndrome, chronic lower 
back pain, muscle strain, and spondylolisthesis with 
radiculopathy.  See VA treatment records dated in April 1995, 
June 1995, July 1995, September 1995, August 1995, November 
1995, December 1995, March 1996, April 1996, June 1996, 
October 1996, March 1997, and June 1997; also see VA physical 
therapy records, dated from January 1997 to August 1998.

An April 1995 letter from VA indicates that, despite his 
history of low back pain, the veteran was capable of working 
as a housekeeper.  On examination in June 1995, his back had 
full range of motion.  A July 1995 neurologic examination 
report also noted the veteran's complaints of pain radiating 
into his upper back.  However, on examination, there was no 
evidence of radiculopathy.  A July 1995 rheumatology 
examination revealed that the veteran could bend and touch 
his toes.  An August 1995 examination revealed that the 
veteran's back had good range of motion and no weakness.  
Additionally, on examination in September 1995, although his 
back was tight, it had full range of motion and function.  
December 1995 VA treatment records show, among other things, 
that the veteran had good flexion in his lower spine and had 
no nerve involvement/radiculopathy.  One record included a 
notation that the veteran was "unemployed 2 to back pain."  
Moreover, an August 1998 examination revealed muscle strength 
of 5/5, intact sensation, and straight leg raising positive 
bilaterally.  An August 1998 lumbosacral spine X-ray showed 
anterior osteophytes projecting from L2, L3, and L4, minimal 
sclerosis and narrowing of the apophyseal joints at the L5-S1 
level consistent with minor degenerative changes, intact 
vertebral bodies, and normal intervertebral disc spaces. 

As to the veteran's claim of having a herniated nucleus 
pulposus, the Board notes that a June 1996 VA computerized 
tomography (CT) scan found a minor annular bulge of the disc 
at L5-S1.  However, no herniations were seen.  Subsequent VA 
treatment records, including a June 1996 neurologic 
examination, revealed no abnormalities and it was opined that 
the CT findings were not significant.  See VA treatment 
records dated in June 1996 and July 1996.  Thereafter, an 
October 1996 neurologic examination report included the 
veteran's history of chronic low back pain, muscle spasms, 
and periodic pain radiating down his legs, unrelieved by 
medication.  The examiner also noted that the June 1996 CT 
showed a mild disc protrusion.  The examiner concluded that 
the veteran showed no evidence of neurological deficit except 
for a mild decrease to pinprick sensation in the right foot.

The veteran appeared at a personal hearing at the RO in 
September 1995.  He testified that he received treatment at 
the Brockton VA Medical Center (VAMC) because of back pain 
approximately one to three times a month.  The veteran 
reported that his low back pain radiated up to his shoulder.  
Moreover, he testified that movement, such as twisting, 
increased the pain.  Additionally, he reported that the 
radiating pain was accompanied by muscle spasms.  He 
testified that, approximately one month before the personal 
hearing, his VA physician told him that X-rays showed some 
type of disc problem.  The veteran stated that he performed 
stretching exercises almost every day to help relieve his 
back pain.  He said that he experienced increased back pain 
when driving for more than one-half hour, when bending over, 
sitting down, or sleeping.  He testified that his back pain 
interfered with both his employment and social life.  The 
veteran also reported that he had been on a number of 
different medications to help relieve his back pain, 
including aspirin, Ibuprofen, Naprosyn, Flexeril, Darvocet, 
and Elavil.  Lastly, the veteran said that his pain was 
always present in his low back and, as the day progresses, it 
spreads up to the middle of his back.

Thereafter, at an October 1995 VA spine examination, the 
veteran complained of chronic low back and mid-thoracic pain 
that increased in severity with physical activity.  He 
reported that his pain was primarily localized in his middle 
back without radiation.  Additionally, the veteran reported 
that his back pain prohibited him from walking for more than 
one-half hour.  Furthermore, although he was not currently on 
medication, in the past he had used numerous anti-
inflammatory drugs to help control his back pain.

On examination, gait was intact and he walked without a limp.  
The lumbar spine had no deformities.  The cervical spine had 
full range of motion.  His lumbar lordosis was normal.  There 
was no thoracic spine kyphosis or tenderness.  However, there 
were significant mid-thoracic right paraspinal muscle spasms.  
The sacroiliac joint was not tender.  The range of motion of 
the veteran's back was as follows: forward flexion was intact 
- he could touch his toes; backward extension to 25 degrees; 
and lateral bending to 15 degrees.  The veteran had 
discomfort with backward extension and lateral bending.  He 
was able to walk on his toes and heels.  Reflexes were 2-plus 
bilaterally.  Straight leg raising was limited to 45 degrees 
bilaterally because of back pain.  The examiner reported that 
the veteran's 1993 VA thoracic spine X-rays showed minor 
osteophytes throughout the thoracic spine and minimal 
increase since 1988.  Thoracic and lumbar spine X-rays showed 
disc spacing as normal.  X-rays also showed some wedging of 
the vertebral bodies and end plate irregularity suggestive of 
Scheuermann's disease.  The examiner opined that the 
foregoing was unchanged since the previous examination.  The 
diagnoses included chronic low back pain and mid-thoracic 
pain since 1986, as well as a history of Scheuermann's 
disease.

At an October 1995 VA disease/injury of the spinal cord 
examination, the veteran complained of constant pain in the 
lower lumbar paraspinal region with muscle spasms.  He 
reported that he had not worked since July 1995 because of 
lower back pain.  However, in the past, he had worked jobs 
requiring physical labor.  On examination, the veteran's 
muscle strength was 5/5 in all extremities.  He complained of 
pain with palpation throughout his spine.  Straight leg 
raising was negative bilaterally.  The range of motion of his 
back was as follows: on forward flexion he could touch his 
toes; bending at the waist was 20 degrees (left and right); 
and rotation was 20 degrees.  The veteran complained of low 
back pain after movement.  Sensory examination, cerebellar 
examination, and gait were all normal.  The veteran could 
heel and toe walk.  The diagnosis was history of arthritis.  
An October 1995 electromyography (EMG) ordered by the VA 
examiner revealed evidence of mild lumbosacral radiculopathy 
at the L5 distribution.

Lastly, the veteran appeared at a personal hearing before the 
undersigned in September 1998.  He testified that he had had 
chronic low back pain since 1985 with daily muscle spasms 
which had increased in severity over time.  He also reported 
that low back pain had interfered with his ability to keep a 
job.  The veteran stated that he had had approximately 15 
jobs since service.  Currently, the veteran was employed at 
Home Depot 40 hours a week helping customers and stocking 
shelves.  It was also reported that, for approximately the 
last two years, he had had pain radiating into his lower 
extremities.  Previously, the pain started in his low back 
and traveled up his back to his shoulders.  Additionally, the 
veteran stated that he could neither ride in a car for more 
than an hour without having pain radiate into his legs nor 
stand for more than 10 or 15 minutes without his feet going 
numb.  He had been on anti-pain medication continuously since 
1993.  Currently, he took Flexeril and Elavil.  He further 
reported that his back pain caused him problems sleeping, 
required him to buy a firm mattress, and caused him to wear a 
back brace.  Moreover, because of his back pain, he had had 
trouble with all back movements, including bending and 
twisting.  The veteran said that his treatment for his back 
disability was at the West Roxbury, VAMC except for one 
chiropractor visit in 1995.  That chiropractor, whose name 
the veteran could not recall, told him that a back X-ray 
showed bone spurs in approximately 2 or 3 vertebrae and a 
disc was ". . . turning itself around and backing into [his] 
spine."  The veteran reported that he had participated in 
two physical therapy sessions.  He also tried aquatic 
physical therapy.  He reported that he engaged in physical 
therapy at home by himself.  The veteran testified that his 
new disc problem was something different from his old back 
disability.  Additionally, the veteran indicated that no 
physician had ever told him that his service-connected back 
disability caused or was related to his new disc problem.  
The veteran also testified that the location of his back pain 
had changed, previously radiating up to his shoulders, but 
now radiating down to his toes.  The veteran went on to 
testify that his daily muscle spasms occurred usually after 
he came home from work.  He also testified that he had 
increased back pain as the day went on.  Additionally, he 
reported that he had daily pain radiating into his lower 
extremities, both in the morning and evening, and it lasted 
anywhere from a few minutes to six hours.  The veteran stated 
that he had had no injury in the last few years that could 
account for the change in his back pain.  The veteran stated 
that his muscle spasms limited his back's range of motion by 
approximately 25 to 30 percent.  Lastly, the veteran 
testified that both the radiating pain and muscle spasms 
could occur even when he was resting.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Historically, the veteran's service-connected back disability 
has been evaluated under Diagnostic Code 5003 (degenerative 
arthritis established by x-ray findings), and Diagnostic Code 
5292 (limitation of motion of the lumbar spine).  See RO 
decisions entered in September 1986 and March 1993.

The Board notes that, given the 40 percent rating currently 
assigned the veteran's service-connected back disability, he 
will only be entitled to an increased rating under the 
Diagnostic Codes used to rate the back if:  he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent) 
(Diagnostic Code 5286); ankylosis of the lumbar spine at an 
unfavorable angle (50 percent) (Diagnostic Code 5289); or 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms (60 percent) (Diagnostic Code 5293).  
38 C.F.R. § 4.71a (1998).  

It should also be pointed out that each of the ways by which 
the back is ratable, other than those described in Diagnostic 
Code 5285, contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5293, would be 
inappropriate.  38 C.F.R. § 4.14 (1998).  However, the 
veteran would be entitled to a separate disability rating for 
separate segments of the spine if ankylosis or limitation of 
motion involves more than one segment of the spine as defined 
in a note under Diagnostic Code 5285.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (note).  

The Board notes that the veteran's claims file does not 
contain a diagnosis of ankylosis of the spine.  In the 
absence of ankylosis, the Board may not rate his service-
connected back disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
back disability under either Diagnostic Code 5286, Diagnostic 
Code 5288, or Diagnostic Code 5289.

The Board next turns to the appropriateness of rating the 
veteran's service-connected back disability under Diagnostic 
Code 5285.  The Board notes that a June 1986 dorsal spine X-
ray showed irregular vertebral bodies, an August 1988 
thoracic spine X-ray showed an irregular surface of the lower 
thoracic spine, and an April 1993 VA examiner reported a 
possible gibbus at L5.  However, the June 1986 lumbar spine 
X-ray showed normal vertebral bodies, disc space, and 
sacroiliac joint.  Moreover, an August 1998 lumbosacral X-ray 
specifically reported intact vertebral bodies.  These latter 
reports clarify that previous notations of irregularity did 
not constitute demonstrable deformities due to fracture.  
Indeed, there is no suggestion in the record that the veteran 
had ever fractured a vertebra.  There being no demonstrable 
vertebral deformity due to fracture, a 10 percent rating may 
not be added to the rating already in place for limitation of 
motion.  Furthermore, the veteran's service-connected back 
disability does not contemplate either neck involvement or 
involvement to the extent contemplated by a 100 percent 
rating under Diagnostic Code 5285, such as cord involvement 
requiring long leg braces.  In fact, at all of the foregoing 
VA examinations, the veteran was able to touch his fingers to 
the floor, although he reported pain after doing so.  
However, the fact that the veteran was capable of performing 
the movement is of key importance here.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected back disability under Diagnostic Code 5285. 

The Board next looks at the question of whether the veteran 
is entitled to a separate disability rating because his 
service-connected back disability affects two distinct areas 
of the spine for which the schedular criteria provides 
separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5291, 5292 (1998).  Significantly, recent 
examination reports as noted above do not indicate that the 
veteran has limitation of motion affecting more than a single 
segment extending beyond a single vertebra of the adjacent 
segment.  Consequently, given the range of motion studies, 
the x-ray reports that strongly suggest that problems causing 
limitation of motion exist in the thoracic area vice the 
lumbar area, and the rule cited above, the Board finds that a 
separate rating is not warranted on the basis of limitation 
of motion affecting multiple segments.

The Board next notes that the veteran's representative has 
argued that the veteran's service-connected back disability 
should be rated by analogy to a herniated nucleus pulposus 
and granted an increased (60 percent) rating under Diagnostic 
Code 5293.  Initially, the Board notes that controlling laws 
and regulations provide that, for the veteran to be entitled 
to an increased rating based on disc syndrome, the record on 
appeal must first show that his service-connected back 
disability contemplates such disability.  The record on 
appeal must also show that the symptoms from the herniated 
nucleus pulposus are pronounced and thus warrant the 
assignment of an increased (60 percent) rating.  Diagnostic 
Code 5293.  

Controlling laws and regulations provide that, when the 
record reflects that the veteran has multiple problems, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet.App. 259 (1994).  Additionally, the 
Court in Allen v. Brown, 7 Vet.App. 439 (1995), held that, 
when a veteran's service-connected disability aggravates, but 
is not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
increased increment in severity of the non-service-connected 
disability attributable to the service-connected disability.

First, the Board notes that, when the RO originally granted 
service connection for the veteran's back disability, it 
characterized his service-connected disability as "early 
osteoarthritis of the thoracolumbar spine."  See RO 
decisions entered in September 1986.  In all subsequent 
decisions, the RO continued the foregoing characterization of 
the veteran's service-connected back disability.  See RO 
decisions entered in October 1986, September 1988, January 
1993, and May 1993.  Moreover, the medical evidence contained 
in the record on appeal primarily shows the veteran's 
complaints, diagnoses, and treatment for symptoms of his 
osteoarthritis.  In fact, the record on appeal does not show 
that the veteran experienced any sort of disc problem until 
June 1996.  Moreover, the veteran's disc problem has been 
characterized by VA medical personal as not significant.  See 
June 1996 VA CT; also see VA treatment records dated in June 
1996, July 1996, and October 1996.  

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO has not granted service 
connection for disc syndrome.  Moreover, the Board finds that 
where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
disability (osteoarthritis under Diagnostic Code 5003-5292), 
it would be improper for the Board to rate his disability by 
an analogy to another code section.  See 38 C.F.R. § 4.20 
(1998); Bowers v. Derwinski, 2 Vet.App. 675, 676 (1992).  
Therefore, an increased rating under Diagnostic Code 5293 is 
not warranted.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find the evidence 
of such approximate balance as to warrant its application.  
Consequently, considering all potentially applicable rating 
criteria, the Board finds that an increased schedular rating 
is not warranted.


ORDER

An increased schedular rating for service-connected back 
disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


